The Attorney General is in receipt of your request for an opinion wherein you ask, in effect, the following questions: 1. May an adopted child be disinherited? 2. May an adoption decree be set aside? Adoption proceedings in Oklahoma are governed by the Uniform Adoption Act, 10 Ohio St. 60.1 [10-60.1] et seq. (1971), as amended (the "Act").  10 Ohio St. 60.16 [10-60.16] provides inter alia that after the "final decree of adoption" is entered, the natural parents shall be relieved of all parental responsibilities for the child and have no rights over the child or property by descent and distribution and, further, that ". . . the relation of parent and child and all the rights, duties and other legal consequences of the natural relation of child and parent shall thereafter exist between such adopted child and the adoptive parents adopting such child and the kindred of the adoptive parents. . . ." Moreover, 10 Ohio St. 60.16 [10-60.16](1) establishes an entitlement of the adopted child to inherit real and personal property from the adoptive parents "in accordance with the statutes of descent and distribution." The purpose of the 10 Ohio St. 60.16 [10-60.16] is to accord the adopted child and adopting parents the same status at law as exists in a natural parent-child relationship. See Matter of Fox, Okl., 567 P.2d 985 (1977). Since natural children may be intentionally disinherited when such intent is specific within the provisions of a parent's will, an adopted child may likewise be disinherited by the use of the same procedure. 84 Ohio St. 132 [84-132] (1971).  Under the provisions of the Act, supra, the district courts of Oklahoma are vested with jurisdiction with respect to adoption proceedings. The Act provides the method and procedure by which a final decree of adoption may issue from a district court. Upon the issuance of a final decree, the rights between the adoptive parents and the child and the termination of the rights between the natural parents and the child are fixed. Appeal, however, may be taken from the final decree by any person aggrieved by the decree and in the same manner provided for appeals in civil matters. 10 Ohio St. 60.19 [10-60.19]. Accordingly, as with any judgment, a decree of adoption is subject to direct or collateral attack in the same manner as other cases. Gilbertson v. Gilbertson, Okl., 498 P.2d 1381 (1972).  It is, therefore, the official opinion of the Attorney General that: 1. An adopted child may be disinherited in the same manner as a natural child under the provisions of 84 Ohio St. 132 [84-132] (1971); 2. A final decree of adoption is subject to the same direct or collateral attack as may be lodged against judgments of the district courts in other civil matters.  (MANVILLE T. BUFORD) (ksg)